      Case 2:19-cv-00566-SM-MBN Document 21 Filed 01/28/19 Page 1 of 1



MINUTE ENTRY
MORGAN, J.
January 28, 2019


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 TOMMY BADEAUX, ET AL.,                                            CIVIL ACTION
    Plaintiffs
 VERSUS                                                            NO. 19-566

 ROGER GOODELL, ET AL.,                                            SECTION "E" (5)
     Defendants

      A status conference was held on January 28, 2019, at 5:00 p.m. in the chambers of

Judge Susie Morgan.

       Present:     Frank D’Amico, James Dugan, David Scalia, Roderick
                    Alvendia, and John Kelly, counsel for Plaintiffs, Tommy
                    Badeaux and Candis Lambert; Gladstone Jones, Harvey
                    Bartlett, Lynn Swanson, and Peter Frieberg, counsel for
                    Defendants, Roger Goodell, National Football League, and
                    NFL Properties, LLC.

      The parties discussed the status of the case. The Court GRANTED Defendants

leave to file an amended Notice of Removal to properly allege the citizenship of Defendant

Goodell. The Court will hold a telephone status conference on Tuesday, January 29,

2019 at 12:00 p.m.

      New Orleans, Louisiana, this 29th day of January, 2019.


                                              _____________________________
                                                      SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




 JS10 (1:25)
